Citation Nr: 1525272	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-34 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether the disability rating for the Veteran's service-connected gastroesophageal reflux disease (GERD), was properly reduced from 60 percent to 10 percent, effective from January 1, 2013.
 
2. Entitlement to a rating in excess of 50 percent for post-traumatic stress disorder (PTSD). 

3. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1981 to June 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011, July 2012 and October 2012 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A June 2012 VA examination report indicates that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  The Veteran's SSA records are not associated with the claims file.  As these records may contain pertinent information as to the Veteran's appeal, they must be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Veteran should also be afforded a new VA examination for his service-connected PTSD.  In a December 2012 notice of disagreement, the Veteran contends that his PTSD symptoms have worsened.  He stated that he experiences sleeping problems, nightmares, agitation, and irritability.  He also reported that he is quick tempered, feels afraid and panicked.  He reported that he sleeps with a gun and has difficulty with relationships.  Based on these statements, another VA examination should be conducted to determine the current status of the Veteran's PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Finally, the Veteran should be afforded a new VA examination to address whether he is unemployable due to his service-connected disabilities.  In June 2012, the Veteran underwent VA examinations for his service-connected PTSD and GERD.  The examiner found that the Veteran's GERD does not limit his ability to work.  However, the examiner failed to address whether the Veteran's PTSD symptoms render him unable to secure and maintain substantially gainful employment in conjunction with his other service-connected disabilities.  Thus, a new examination should be obtained addressing whether the Veteran is unemployable due to all of his service-connected disabilities.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Social Security Administration and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits.

2. Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his PTSD disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed. The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.

3. Schedule the Veteran for an appropriate VA examination to determine whether he is unemployable solely due to his service-connected disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected PTSD and GERD on his ability to engage in any type of full-time employment, and whether, in the examiner's opinion, the service-connected PTSD and GERD are of such severity to result in unemployability during the appeal period.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected disabilities on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

4. After completing the above, and any other development deemed necessary, readjudicate the issues currently on appeal with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




